UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-7023 Name of Registrant: Vanguard Valley Forge Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: December 31 Date of reporting period: January 1, 2011  June 30, 2011 Item 1: Reports to Shareholders Vanguard Balanced Index Fund Semiannual Report June 30, 2011 > For the six months ended June 30, 2011, Vanguard Balanced Index Fund returned close to 5%. > The funds return was in line with that of its benchmark index, and was a bit higher than the average return for mixed-asset target allocation growth funds. > The broad U.S. stock market returned about 6% for the period, while the aggregate U.S. bond market was up nearly 3%. Contents Your Funds Total Returns. 1 Chairmans Letter. 2 Fund Profile. 6 Performance Summary. 8 Financial Statements. 9 About Your Funds Expenses. 26 Trustees Approve Advisory Arrangement. 28 Glossary. 29 Balanced Index Fund Please note: The opinions expressed in this report are just thatinformed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. Cover photograph: Jean Maher. Your Funds Total Returns Six Months Ended June 30, 2011 Total Returns Vanguard Balanced Index Fund Investor Shares 4.86% Admiral Shares 4.93 Signal® Shares 4.89 Institutional Shares 4.95 Balanced Composite Index 5.03 Mixed-Asset Target Allocation Growth Funds Average 4.55 Balanced Composite Index: Made up of two unmanaged benchmarks, weighted 60% Dow Jones Wilshire 5000 Index and 40% Lehman Brothers U.S. Aggregate Bond Index through May 31, 2005; and 60% MSCI US Broad Market Index and 40% Barclays Capital U.S. Aggregate Bond Index through December 31, 2009, after which the Barclays index was replaced by the Barclays Capital U.S. Aggregate Float Adjusted Index. Mixed-Asset Target Allocation Growth Funds Average: Derived from data provided by Lipper Inc. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Signal Shares and Institutional Shares are available to certain institutional investors who meet specific administrative, service, and account-size criteria. Your Funds Performance at a Glance December 31, 2010 , Through June 30, 2011 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Balanced Index Fund Investor Shares $21.38 $22.19 $0.227 $0.000 Admiral Shares 21.38 22.19 0.243 0.000 Signal Shares 21.15 21.94 0.242 0.000 Institutional Shares 21.38 22.19 0.246 0.000 1 Chairmans Letter Dear Shareholder, For the six months ended June 30, Vanguard Balanced Index Fund returned close to 5%, in line with the return of the funds performance benchmark, the Balanced Composite Index, and slightly ahead of the average return of similar balanced funds. The funds stock portfolio posted positive results in nine of ten sectors, with health care and energy stocks contributing most significantly. Only the financial sector recorded a loss. The funds bond portfolio contributed more modest but solid gains, as fixed income securities of higher quality rallied in the second quarter. For stock markets, a ragged six-month gain Global stock markets climbed unsteadily as investor attitudes swung from giddy optimism about the strength of corporate earnings to fears that the slow, grinding recovery was losing momentum. Stock prices rallied through the first four months of 2011, pulled back as economic news turned gloomier, then bounced up again at the end of the period. The broad U.S. stock market returned about 6% for the six months. International stock markets finished a few steps behind, restrained by sovereign-debt dramas in Europe and the economic aftershocks of the Japanese natural and nuclear disaster. Gains were modest in emerging markets, too, as big economies such as China and Brazil grappled with inflationary pressures. 2 Low yields, solid returns in the bond market Bonds delivered solid six-month returns even as interest rates hovered near generational lows. Bond prices rallied in the spring as economic anxiety prompted a search for safer havens in fixed income. The broad taxable bond market returned almost 3%. The municipal market performed even better. Municipal securities were hammered early in the year as unsettling headlines raised doubts about their safety. Toward the end of the period, investors worries began to recede and prices rose. The yields on money market instruments remained nearly invisible, consistent with the Federal Reserve Boards target for short-term interest rates, which since December 2008 has been anchored between 0% and 0.25%. Health care and energy firms led the funds stock performance The stock portion of Vanguard Balanced Index Fundmaking up about 60% of fund assetsis designed to provide investors with exposure to the entire U.S. equity market, including small-, mid-, and large-cap growth and value stocks. Although the fund is more heavily weighted in large-caps, its market-weighted exposure to mid- and small-cap stocks helped boost returns. On a sector basis, the funds stock performance was led by holdings in health care and energy. Health carethe markets Market Barometer Total Returns Periods Ended June 30, 2011 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 6.37% 31.93% 3.30% Russell 2000 Index (Small-caps) 6.21 37.41 4.08 Dow Jones U.S. Total Stock Market Index 6.01 32.26 3.66 MSCI All Country World Index ex USA (International) 3.80 29.73 3.67 Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) 2.72% 3.90% 6.52% Barclays Capital Municipal Bond Index (Broad tax-exempt market) 4.42 3.48 4.93 Citigroup Three-Month U.S. Treasury Bill Index 0.06 0.14 1.86 CPI Consumer Price Index 2.99% 3.56% 2.15% 3 top performer for the six monthslagged early on but bounced back as investors looked to the sector for stability amid economic uncertainty. These stocks generally gained across the industry, with pharmaceuticals and health care providers leading the way. Despite signs of a weakening global economy, crude oil prices remained high, boosting stocks within the energy sector. Oil and gas companies added the most to the funds stock returns. Consumer discretionary and industrial stocks also contributed significantly to the stock portfolios six-month performance. As noted earlier, the financial sectorwhich accounted for about 16% of the funds stock holdings, on averageended the period in negative territory. Battered investment and commercial banks weighed heaviest on performance as they continued to cope with bad loans left over from the deep recession and sluggish demand for new loans. Bonds gained favor as anxieties increased The Balanced Index Funds fixed income portionconstituting about 40% of assetssuccessfully tracked the performance of the U.S. broad taxable bond market for the six months. During the first three months, investors appeared comfortable with risk as the global economy expanded and the U.S. economy continued its slow but steady recovery. As stocks surged, bond investors favored corporate issues over higher-credit-quality Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Signal Institutional Peer Group Shares Shares Shares Shares Average Balanced Index Fund 0.26% 0.12% 0.12% 0.08% 1.04% The fund expense ratios shown are from the prospectus dated April 26, 2011, and represent estimated costs for the current fiscal year. For the six months ended June 30, 2011, the funds annualized expense ratios were 0.24% for Investor Shares, 0.10% for Admiral Shares, 0.10% for Signal Shares, and 0.08% for Institutional Shares. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2010. Peer group: Mixed-Asset Target Allocation Growth Funds. 4 Treasuries and other U.S. government-related debt. In fact, falling demand for U.S. government debtwhich makes up about 70% of the funds bond holdingsproduced negative returns for this segment. Then market sentiment shifted. From April through June, investors turned away from risk as markets wrestled with the potential impact of a variety of events, including an apparent slowdown in the United States and the sovereign-debt drama in Europe. Heightened risk sensitivity bolstered demand for investment-grade corporate bonds as well as for Treasuries and government-related bonds. This helped push the bond portfolio of the Balanced Index Fund into solidly positive territory. Overall, the fund closely tracked its target composite index, a credit to the skill of the funds advisors, Vanguard Quantitative Equity Group and Fixed Income Group. The funds low expense ratio is also an important factor in the tracking effort. Focus on your goals rather than the markets swings The stock and bond markets turned in solid results for the six months just ended. But the financial markets are unpredictable, and nobody knows what the next six months will bring. Good or bad, there will always be unexpected news that drives returns up or down. At Vanguard, we believe that the best way to deal with this uncertainty is to ignore short-term volatility and, instead, focus on the long term. We urge investors to create an investment plan that includes a mix of stock, bond, and money market funds that is appropriate for their goals and risk toleranceand to stick with that plan regardless of market conditions. By offering broad, low-cost exposure to all segments of the U.S. stock and bond markets, Vanguard Balanced Index Fund can serve as a cornerstone in your long-term investment plan. As always, thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer July 19, 2011 5 Balanced Index Fund Fund Profile As of June 30, 2011 Share-Class Characteristics Investor Admiral Signal Institutional Shares Shares Shares Shares Ticker Symbol VBINX VBIAX VBASX VBAIX Expense Ratio 1 0.26% 0.12% 0.12% 0.08% 30-Day SEC Yield 1.96% 2.10% 2.10% 2.11% Equity Characteristics MSCI US Broad Market Fund Index Number of Stocks 3,144 3,377 Median Market Cap $30.4B $31.0B Price/Earnings Ratio 17.0x 17.0x Price/Book Ratio 2.2x 2.2x Return on Equity 18.9% 18.7% Earnings Growth Rate 5.6% 5.6% Dividend Yield 1.8% 1.8% Foreign Holdings 0.0% 0.0% Turnover Rate (Annualized) 61%  Short-Term Reserves 2.8%  Fixed Income Characteristics Barclays Aggregate Float Adj Fund Index Number of Bonds 3,447 7,979 Yield to Maturity (before expenses) 2.7% 2.8% Average Coupon 4.2% 4.2% Average Duration 5.2 years 5.2 years Average Effective Maturity 7.4 years 7.4 years Total Fund Volatility Measures Balanced Composite MSCI US Broad Index Market Index R-Squared 1.00 0.99 Beta 1.00 0.62 These measures show the degree and timing of the funds fluctuations compared with the indexes over 36 months. Ten Largest Stocks (% of equity portfolio) Exxon Mobil Corp. Integrated Oil & Gas 2.7% Apple Inc. Computer Hardware 2.1 International Business IT Consulting & Machines Corp. Other Services 1.4 Chevron Corp. Integrated Oil & Gas 1.4 General Electric Co. Industrial Conglomerates 1.3 Microsoft Corp. Systems Software 1.3 AT&T Inc. Integrated Telecommunication Services 1.2 Johnson & Johnson Pharmaceuticals 1.2 Procter & Gamble Co. Household Products 1.2 Pfizer Inc. Pharmaceuticals 1.1 Top Ten 14.9% Top Ten as % of Total Net Assets 8.8% The holdings listed exclude any temporary cash investments and equity index products. 1 The expense ratios shown are from the prospectus dated April 26, 2011, and represent estimated costs for the current fiscal year. For the six months ended June 30, 2011, the annualized expense ratios were 0.24% for Investor Shares, 0.10% for Admiral Shares, 0.10% for Signal Shares, and 0.08% for Institutional Shares. 6 Balanced Index Fund Fund Asset Allocation Sector Diversification (% of equity exposure) MSCI US Broad Market Fund Index Consumer Discretionary 11.6% 11.6% Consumer Staples 9.2 9.2 Energy 11.7 11.7 Financials 15.5 15.6 Health Care 11.7 11.7 Industrials 11.7 11.6 Information Technology 18.0 18.0 Materials 4.4 4.4 Telecommunication Services 2.8 2.8 Utilities 3.4 3.4 Sector Diversification (% of fixed income portfolio) Asset-Backed 3.1% Finance 7.5 Foreign 4.6 Government Mortgage-Backed 28.0 Industrial 10.7 Treasury/Agency 42.8 Utilities 2.3 Other 1.0 The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are not backed by the full faith and credit of the U.S. government. Distribution by Credit Quality (% of fixed income portfolio) U.S. Government 69.8% Aaa 5.9 Aa 5.0 A 10.2 Baa 9.1 For information about these ratings, see the Glossary entry for Credit Quality. Equity Investment Focus Fixed Income Investment Focus 7 Balanced Index Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investors shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): December 31, 2000, Through June 30, 2011 Balanced Composite Index: Made up of two unmanaged benchmarks, weighted 60% Dow Jones Wilshire 5000 Index and 40% Lehman Brothers U.S. Aggregate Bond Index through May 31, 2005; and 60% MSCI US Broad Market Index and 40% Barclays Capital U.S. Aggregate Bond Index through December 31, 2009, after which the Barclays index was replaced by the Barclays Capital U.S. Aggregate Float Adjusted Index. Note: For 2011, performance data reflect the six months ended June 30, 2011. Average Annual Total Returns: Periods Ended June 30, 2011 Ten Years Inception Date One Year Five Years Income Capital Total Investor Shares 11/9/1992 20.27% 5.13% 2.94% 1.85% 4.79% Admiral Shares 11/13/2000 20.44 5.24 3.04 1.85 4.89 Signal Shares 9/1/2006 20.44  3.10 1 1.71 1 4.81 1 Institutional Shares 12/1/2000 20.48 5.28 3.08 1.85 4.93 1 Return since inception. See Financial Highlights for dividend and capital gains information. 8 Balanced Index Fund Financial Statements (unaudited) Statement of Net AssetsInvestments Summary As of June 30, 2011 This Statement summarizes the funds holdings by asset type. Details are reported for each of the funds 50 largest individual holdings and for investments that, in total for any issuer, represent more than 1% of the funds net assets. The total value of smaller holdings is reported as a single amount within each category. The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the complete listing of the funds holdings is available electronically on vanguard.com and on the Securities and Exchange Commissions website (sec.gov), or you can have it mailed to you without charge by calling 800-662-7447. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the funds Forms N-Q on the SECs website. Forms N-Q may also be reviewed and copied at the SECs Public Reference Room (see the back cover of this report for further information). Market Percentage Value of Net Shares ($000) Assets Common Stocks Consumer Discretionary McDonalds Corp. 465,927 39,287 0.3% * Amazon.com Inc. 161,161 32,956 0.3% Walt Disney Co. 805,810 31,459 0.3% Consumer DiscretionaryOther  672,639 6.0% 776,341 6.9% Consumer Staples Procter & Gamble Co. 1,250,447 79,491 0.7% Coca-Cola Co. 922,035 62,044 0.6% Philip Morris International Inc. 802,541 53,586 0.5% PepsiCo Inc. 708,372 49,891 0.4% Wal-Mart Stores Inc. 874,793 46,487 0.4% Consumer StaplesOther  322,215 2.9% 613,714 5.5% Energy Exxon Mobil Corp. 2,213,861 180,164 1.6% Chevron Corp. 896,285 92,174 0.8% Schlumberger Ltd. 607,747 52,509 0.5% ConocoPhillips 606,531 45,605 0.4% Occidental Petroleum Corp. 362,906 37,757 0.3% EnergyOther  374,082 3.4% 782,291 7.0% Financials JPMorgan Chase & Co. 1,777,858 72,786 0.7% Wells Fargo & Co. 2,234,353 62,696 0.6% Citigroup Inc. 1,296,791 53,998 0.5% Bank of America Corp. 4,517,006 49,506 0.4% FinancialsOther  795,997 7.1% 1,034,983 9.3% 9 Balanced Index Fund Market Percentage Value of Net Shares ($000) Assets Health Care Johnson & Johnson 1,221,202 81,234 0.7% Pfizer Inc. 3,569,513 73,532 0.7% Merck & Co. Inc. 1,376,553 48,579 0.4% Abbott Laboratories 691,080 36,365 0.3% Health CareOther  540,692 4.9% 780,402 7.0% Industrials General Electric Co. 4,740,723 89,410 0.8% United Technologies Corp. 390,956 34,604 0.3% IndustrialsOther  654,552 5.9% 778,566 7.0% Information Technology * Apple Inc. 411,310 138,064 1.2% International Business Machines Corp. 544,556 93,419 0.8% Microsoft Corp. 3,376,198 87,781 0.8% Oracle Corp. 1,804,607 59,390 0.5% * Google Inc. Class A 112,017 56,723 0.5% Intel Corp. 2,450,320 54,299 0.5% Qualcomm Inc. 734,065 41,688 0.4% Cisco Systems Inc. 2,467,125 38,512 0.4% Hewlett-Packard Co. 971,100 35,348 0.3% Information TechnologyOther  601,076 5.4% 1,206,300 10.8% Materials  294,556 2.6% Telecommunication Services AT&T Inc. 2,639,238 82,899 0.8% Verizon Communications Inc. 1,250,242 46,547 0.4% Telecommunication ServicesOther  56,762 0.5% 186,208 1.7% Utilities  2.0% Total Common Stocks (Cost $4,400,246) 59.8% 1 10 Balanced Index Fund Face Market Percentage Maturity Amount Value of Net Coupon Date ($000) ($000) Assets U.S. Government and Agency Obligations U.S. Government Securities United States Treasury Note/Bond 1.250% 2/15/14 61,500 62,384 0.6% United States Treasury Note/Bond 3.125% 4/30/17 58,600 61,924 0.6% United States Treasury Note/Bond 1.375% 1/15/13 52,750 53,550 0.5% United States Treasury Note/Bond 1.375% 5/15/13 47,675 48,502 0.4% United States Treasury Note/Bond 3.375% 11/15/19 46,472 48,411 0.4% United States Treasury Note/Bond 3.625% 8/15/19 41,050 43,706 0.4% United States Treasury Note/Bond 0.750% 5/31/12 37,300 37,481 0.3% United States Treasury Note/Bond 2.500% 6/30/17 35,550 36,211 0.3% United States Treasury Note/Bond 1.000% 5/15/14 35,480 35,707 0.3% United States Treasury Note/Bond 3.250% 3/31/17 31,150 33,165 0.3% United States Treasury Note/Bond 3.000% 8/31/16 30,525 32,304 0.3% United States Treasury Note/Bond 6.250% 8/15/23 25,150 31,882 0.3% United States Treasury Note/Bond 0.625% 7/31/12 30,975 31,101 0.3% United States Treasury Note/Bond 0.375%11.250% 12/31/112/15/41 975,335 1,038,880 9.3% 1,595,208 14.3% Agency Bonds and Notes 2 Federal Home Loan Mortgage Corp. 0.375%6.750% 7/15/129/15/29 82,335 87,524 0.8% 2 Federal National Mortgage Assn. 0.375%7.250% 7/30/127/15/37 79,925 85,008 0.7% 3 General Electric Capital Corp. 2.125%2.625% 12/21/1212/28/12 1,500 1,542 0.0% Agency Bonds and NotesOther  74,026 0.7% 248,100 2.2% Conventional Mortgage-Backed Securities Fannie Mae Pool 4.500% 7/1/41 31,470 32,562 0.3% ,2,4 Fannie Mae Pool 3.500%10.500% 7/1/117/1/41 496,819 528,563 4.7% ,2,4 Freddie Mac Gold Pool 4.500% 7/1/41 35,475 36,650 0.3% ,2,4 Freddie Mac Gold Pool 3.500%10.000% 8/1/117/1/41 319,492 340,576 3.1% Freddie Mac Non Gold Pool 8.500% 12/1/16 1 1 0.0% ,4 Ginnie Mae I Pool 3.500%10.000% 12/15/117/1/41 146,556 157,541 1.4% 4 Ginnie Mae II Pool 4.500% 7/1/41 47,125 49,569 0.5% ,4 Ginnie Mae II Pool 4.000%7.000% 3/20/267/1/41 85,085 91,674 0.8% 1,237,136 11.1% Nonconventional Mortgage-Backed Securities Fannie Mae Pool 2.318%6.260% 11/1/334/1/41 21,147 22,138 0.2% Freddie Mac 7/1 ARM 5.551% 1/1/38 455 488 0.0% Freddie Mac Non Gold Pool 2.477%6.398% 11/1/343/1/41 18,195 19,080 0.2% 4 Ginnie Mae II Pool 2.500%5.000% 10/20/386/20/41 4,455 4,550 0.0% 46,256 0.4% Total U.S. Government and Agency Obligations (Cost $3,031,566) 28.0% 11 Balanced Index Fund Face Market Percentage Maturity Amount Value of Net Coupon Date ($000) ($000) Assets Asset-Backed/Commercial Mortgage-Backed Securities GE Capital Commercial Mortgage Corp. 4.996%5.543% 12/10/3712/10/49 2,547 2,681 0.0% 6 Asset-Backed/ Commercial Mortgage-Backed SecuritiesOther  136,017 1.2% Total Asset-Backed/Commercial Mortgage-Backed Securities (Cost $124,401) 1.2% Corporate Bonds Finance 6 Banking  220,488 2.0% Brokerage  7,738 0.1% Finance Companies 4 General Electric Capital Corp. 2.100%6.875% 8/13/1211/15/67 24,325 25,946 0.2% 6 Finance CompaniesOther  9,041 0.1% 6 Insurance  52,208 0.5% Other Finance  2,269 0.0% Real Estate Investment Trusts  15,358 0.1% 333,048 3.0% Industrial 6 Basic Industry  47,093 0.4% Capital Goods General Electric Co. 5.000%5.250% 2/1/1312/6/17 3,250 3,537 0.0% 6 Capital GoodsOther  38,071 0.4% 6 Communication  96,775 0.9% Consumer Cyclical  49,984 0.4% 6 Consumer Noncyclical  116,115 1.0% Energy XTO Energy Inc. 5.750%6.750% 12/15/138/1/37 1,600 1,872 0.0% 6 EnergyOther  59,634 0.6% Other Industrial  860 0.0% 6 Technology  40,444 0.4% Transportation  18,239 0.2% 472,624 4.3% Utilities 6 Electric  71,129 0.6% 6 Natural Gas  32,021 0.3% Other Utility  677 0.0% 103,827 0.9% Total Corporate Bonds (Cost $859,817) 8.2% 6 Sovereign Bonds (U.S. Dollar-Denominated) (Cost $195,859)  1.8% Taxable Municipal Bonds (Cost $40,764)  0.4% 12 Balanced Index Fund Market Percentage Maturity Value of Net Coupon Date Shares ($000) Assets Temporary Cash Investments Money Market Fund Vanguard Market Liquidity Fund 0.140% 363,119,779 363,120 3.3% Face Amount ($000) U.S. Government and Agency Obligations Fannie Mae Discount Notes 0.085% 8/24/11 2,000 1,999 0.0% Freddie Mac Discount Notes 0.100% 8/22/118/29/11 2,000 2,000 0.0% 3,999 0.0% Total Temporary Cash Investments (Cost $367,119) 3.3% 1 10 Total Investments (Cost $9,019,772) 102.7% Other Assets and Liabilities Other Assets 95,012 0.9% Liabilities 7 (399,813) (3.6%) (2.7%) Net Assets 100.0% 13 Balanced Index Fund At June 30, 2011, net assets consisted of: Amount ($000) Paid-in Capital 9,026,100 Overdistributed Net Investment Income (14,645) Accumulated Net Realized Losses (297,549) Unrealized Appreciation (Depreciation) Investment Securities 2,452,961 Futures Contracts 1,065 Net Assets Investor SharesNet Assets Applicable to 99,528,103 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per ShareInvestor Shares Admiral SharesNet Assets Applicable to 188,608,601 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per ShareAdmiral Shares Signal SharesNet Assets Applicable to 42,570,308 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per ShareSignal Shares Institutional SharesNet Assets Applicable to 173,147,751 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per ShareInstitutional Shares See Note A in Notes to Financial Statements. * Non-income-producing security.  Represents the aggregate value, by category, of securities that are not among the 50 largest holdings and, in total for any issuer, represent 1% or less of net assets.  Includes securities purchased on a when-issued or delayed delivery basis for which the fund has not taken delivery as of June 30, 2011. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the funds effective common stock and temporary cash investment positions represent 60.1% and 3.0%, respectively, of net assets. 2 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 3 Guaranteed by the Federal Deposit Insurance Corporation (FDIC) as part of the Temporary Liquidity Guarantee Program. 4 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 5 Adjustable-rate security. 6 Certain of the funds securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At June 30, 2011, the aggregate value of these securities was $26,681,000, representing 0.2% of net assets. 7 Includes $6,251,000 of collateral received for securities on loan. 8 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 9 Securities with a value of $3,999,000 have been segregated as initial margin for open futures contracts. 10 The total value of securities on loan is $6,004,000. See accompanying Notes, which are an integral part of the Financial Statements. 14 Balanced Index Fund Statement of Operations Six Months Ended June 30, 2011 ($000) Investment Income Income Dividends 57,375 Interest 1 71,864 Security Lending 462 Total Income 129,701 Expenses The Vanguard GroupNote B Investment Advisory Services 471 Management and AdministrativeInvestor Shares 2,307 Management and AdministrativeAdmiral Shares 1,520 Management and AdministrativeSignal Shares 236 Management and AdministrativeInstitutional Shares 762 Marketing and DistributionInvestor Shares 401 Marketing and DistributionAdmiral Shares 338 Marketing and DistributionSignal Shares 106 Marketing and DistributionInstitutional Shares 480 Custodian Fees 118 Shareholders ReportsInvestor Shares 13 Shareholders ReportsAdmiral Shares 36 Shareholders ReportsSignal Shares 12 Shareholders ReportsInstitutional Shares 18 Trustees Fees and Expenses 6 Total Expenses 6,824 Net Investment Income Realized Net Gain (Loss) Investment Securities Sold 4,535 Futures Contracts 1,117 Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) Investment Securities 381,996 Futures Contracts 609 Change in Unrealized Appreciation (Depreciation) 382,605 Net Increase (Decrease) in Net Assets Resulting from Operations 511,134 1 Interest income from an affiliated company of the fund was $274,000. See accompanying Notes, which are an integral part of the Financial Statements. 15 Balanced Index Fund Statement of Changes in Net Assets Six Months Ended Year Ended June 30, December 31, 2011 2010 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 122,877 232,841 Realized Net Gain (Loss) 5,652 217,885 Change in Unrealized Appreciation (Depreciation) 382,605 724,451 Net Increase (Decrease) in Net Assets Resulting from Operations 511,134 1,175,177 Distributions Net Investment Income Investor Shares (23,472) (76,859) Admiral Shares (45,337) (61,136) Signal Shares (9,279) (16,766) Institutional Shares (41,735) (79,436) Realized Capital Gain Investor Shares   Admiral Shares   Signal Shares   Institutional Shares   Total Distributions (119,823) (234,197) Capital Share Transactions Investor Shares (186,446) (1,456,078) Admiral Shares 197,291 1,756,461 Signal Shares 282,959 (313,202) Institutional Shares 264,185 271,640 Net Increase (Decrease) from Capital Share Transactions 557,989 258,821 Total Increase (Decrease) 949,300 1,199,801 Net Assets Beginning of Period End of Period 1 1 Net AssetsEnd of Period includes undistributed (overdistributed) net investment income of ($14,645,000) and ($17,699,000). See accompanying Notes, which are an integral part of the Financial Statements. 16 Balanced Index Fund Financial Highlights Investor Shares Six Months Ended For a Share Outstanding June 30, Year Ended December 31, Throughout Each Period 2011 2010 2009 2008 2007 2006 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .235 .477 .507 .615 .660 .600 Net Realized and Unrealized Gain (Loss) on Investments .802 2.032 2.767 (5.432) .650 1.550 Total from Investment Operations 1.037 2.509 3.274 (4.817) 1.310 2.150 Distributions Dividends from Net Investment Income (.227) (.479) (.514) (.603) (.660) (.600) Distributions from Realized Capital Gains       Total Distributions (.227) (.479) (.514) (.603) (.660) (.600) Net Asset Value, End of Period Total Return 1 4.86% 13.13% 20.05% -22.21% 6.16% 11.02% Ratios/Supplemental Data Net Assets, End of Period (Millions) $2,208 $2,306 $3,431 $2,731 $3,717 $3,926 Ratio of Total Expenses to Average Net Assets 0.24% 0.26% 0.25% 0.20% 0.19% 0.20% Ratio of Net Investment Income to Average Net Assets 2.16% 2.38% 2.91% 3.11% 2.99% 2.93% Portfolio Turnover Rate 61% 2 49% 2 55% 50% 26% 33% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes 24% and 15% attributable to mortgage-dollar-roll activity. See accompanying Notes, which are an integral part of the Financial Statements. 17 Balanced Index Fund Financial Highlights Admiral Shares Six Months Ended For a Share Outstanding June 30, Year Ended December 31, Throughout Each Period 2011 2010 2009 2008 2007 2006 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .251 .506 .527 .633 .690 .608 Net Realized and Unrealized Gain (Loss) on Investments .802 2.032 2.757 (5.432) .650 1.550 Total from Investment Operations 1.053 2.538 3.284 (4.799) 1.340 2.158 Distributions Dividends from Net Investment Income (.243) (.508) (.534) (.621) (.680) (.618) Distributions from Realized Capital Gains       Total Distributions (.243) (.508) (.534) (.621) (.680) (.618) Net Asset Value, End of Period Total Return 4.93% 13.29% 20.11% -22.12% 6.31% 11.06% Ratios/Supplemental Data Net Assets, End of Period (Millions) $4,184 $3,840 $1,850 $1,536 $2,040 $2,263 Ratio of Total Expenses to Average Net Assets 0.10% 0.12% 0.14% 0.11% 0.10% 0.11% Ratio of Net Investment Income to Average Net Assets 2.30% 2.52% 3.02% 3.20% 3.08% 3.02% Portfolio Turnover Rate 61% 1 49% 1 55% 50% 26% 33% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Includes 24% and 15% attributable to mortgage-dollar-roll activity. See accompanying Notes, which are an integral part of the Financial Statements. 18 Balanced Index Fund Financial Highlights Signal Shares Six Months Sept. 1, Ended 2006 1 to For a Share Outstanding June 30, Year Ended December 31, Dec. 31, Throughout Each Period 2011 2010 2009 2008 2007 2006 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .250 .502 .521 .626 .671 .209 Net Realized and Unrealized Gain (Loss) on Investments .782 2.002 2.737 (5.371) .651 1.030 Total from Investment Operations 1.032 2.504 3.258 (4.745) 1.322 1.239 Distributions Dividends from Net Investment Income (.242) (.504) (.528) (.615) (.672) (.329) Distributions from Realized Capital Gains       Total Distributions (.242) (.504) (.528) (.615) (.672) (.329) Net Asset Value, End of Period Total Return 4.89% 13.25% 20.17% -22.12% 6.29% 6.17% Ratios/Supplemental Data Net Assets, End of Period (Millions) $934 $627 $869 $860 $1,175 $429 Ratio of Total Expenses to Average Net Assets 0.10% 0.12% 0.14% 0.11% 0.10% 0.11% 2 Ratio of Net Investment Income to Average Net Assets 2.30% 2.52% 3.02% 3.20% 3.08% 3.02% 2 Portfolio Turnover Rate 61% 3 49% 3 55% 50% 26% 33% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Inception. 2 Annualized. 3 Includes 24% and 15% attributable to mortgage-dollar-roll activity. See accompanying Notes, which are an integral part of the Financial Statements. 19 Balanced Index Fund Financial Highlights Institutional Shares Six Months Ended For a Share Outstanding June 30, Year Ended December 31, Throughout Each Period 2011 2010 2009 2008 2007 2006 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .254 .515 .536 .640 .697 .614 Net Realized and Unrealized Gain (Loss) on Investments .802 2.032 2.758 (5.432) .650 1.550 Total from Investment Operations 1.056 2.547 3.294 (4.792) 1.347 2.164 Distributions Dividends from Net Investment Income (.246) (.517) (.544) (.628) (.687) (.624) Distributions from Realized Capital Gains       Total Distributions (.246) (.517) (.544) (.628) (.687) (.624) Net Asset Value, End of Period Total Return 4.95% 13.34% 20.18% -22.10% 6.34% 11.10% Ratios/Supplemental Data Net Assets, End of Period (Millions) $3,841 $3,446 $2,869 $2,299 $2,901 $2,666 Ratio of Total Expenses to Average Net Assets 0.08% 0.08% 0.08% 0.07% 0.07% 0.08% Ratio of Net Investment Income to Average Net Assets 2.32% 2.56% 3.08% 3.24% 3.11% 3.05% Portfolio Turnover Rate 61% 1 49% 1 55% 50% 26% 33% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Includes 24% and 15% attributable to mortgage-dollar-roll activity. See accompanying Notes, which are an integral part of the Financial Statements. 20 Balanced Index Fund Notes to Financial Statements Vanguard Balanced Index Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. Certain of the funds investments are in corporate debt instruments; the issuers abilities to meet their obligations may be affected by economic developments in their respective industries. The fund offers four classes of shares: Investor Shares, Admiral Shares, Signal Shares, and Institutional Shares. Investor Shares are available to any investor who meets the funds minimum purchase requirements. Admiral Shares, Signal Shares, and Institutional Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the funds pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. 2. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). 3. To Be Announced (TBA) Transactions: A TBA transaction is an agreement to buy or sell mortgage-backed securities with agreed upon characteristics (face amount, coupon, maturity) for settlement at a future date. The fund may enter into TBA sells to reduce its exposure to the mortgage-backed securities market or in order to dispose of mortgage-backed securities it owns under delayed delivery arrangements. For TBA purchases, the fund maintains cash or short-term investments until settlement date in an amount sufficient to meet the purchase price. 21 Balanced Index Fund 4. Mortgage Dollar Rolls: The fund enters into mortgage-dollar-roll transactions, in which the fund sells mortgage-backed securities to a dealer and simultaneously agrees to purchase similar securities in the future at a predetermined price. The proceeds of the securities sold in mortgage-dollar-roll transactions are invested in high-quality short-term fixed income securities. The fund forgoes principal and interest paid on the securities, and is compensated by interest earned on the proceeds of the initial sale and by a lower price on the securities to be repurchased. The fund accounts for mortgage-dollar-roll transactions as purchases and sales; as such, these transactions may increase the funds portfolio turnover rate. Amounts to be received or paid in connection with open mortgage dollar rolls are included in Receivables for Investment Securities Sold (Other Assets) or Payables for Investment Securities Purchased (Liabilities) in the Statement of Net Assets. The primary risk associated with mortgage dollar rolls is that a counterparty will default on its obligations to deliver purchased securities. This risk is mitigated by entering into mortgage dollar rolls with only highly rated counterparties, allocating transactions among numerous counterparties, and monitoring exposure to each counterparty. In April 2011, the Financial Accounting Standards Board adopted Accounting Standards Update (ASU) 201103, Transfers and Servicing (Topic 860)Reconsideration of Effective Control for Repurchase Agreements. The ASU takes effect for periods beginning after December 15, 2011. Under the ASU, certain mortgage-dollar-roll transactions that previously would have been accounted for as purchases and sales may be accounted for as financing transactions. Treating these transactions as financing would have no impact on total return, but certain transactions that previously resulted in realized gains and losses would instead be reflected in net income and unrealized gains and losses. Management is currently assessing whether the ASU will affect the accounting for the funds mortgage-dollar-roll transactions. 5. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the funds tax positions taken for all open federal income tax years (December 31, 20072010), and for the period ended June 30, 2011, and has concluded that no provision for federal income tax is required in the funds financial statements. 6. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 7. Security Lending: The fund may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. The fund invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 8. Other: Dividend income is recorded on the ex-dividend date. Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. 22 Balanced Index Fund Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At June 30, 2011, the fund had contributed capital of $1,780,000 to Vanguard (included in Other Assets), representing 0.02% of the funds net assets and 0.71% of Vanguards capitalization. The funds trustees and officers are also directors and officers of Vanguard. C. Various inputs may be used to determine the value of the funds investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 
